     Case 2:20-cv-09064-JLS-E Document 15 Filed 03/22/21 Page 1 of 1 Page ID #:281



 1

 2

 3

 4

 5

 6
                                                                 J S -6
 7

 8                                     UNITED STATES DISTRICT COURT
 9
                                      CENTRAL DISTRICT OF CALIFORNIA
10

11
     REAHDEEN ROBERTSON,            )                   NO. CV 20-9064-JLS(E)
12                                  )
                       Petitioner,  )
13                                  )
14         v.                       )                   JUDGMENT
                                    )
15   RAYBON C. JOHNSON (Warden),    )
                                    )
16
                       Respondent. )
17   ______________________________ )
18

19          Pursuant to the Order Accepting Findings, Conclusions and

20   Recommendations of United States Magistrate Judge,
21
            IT IS ADJUDGED that the Petition is denied and dismissed
22

23
     with prejudice.

24

25
                   DATED: March 22, 2021
26

27                                                 _______________________________
28                                                    JOSEPHINE L. STATON
                                                   UNITED STATES DISTRICT JUDGE
